Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1-18 are all the claims.

Election/Restrictions
2.	Applicant’s election of Group II in the reply filed on 4/6/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Claim 1 is the only claim of Group I which is joined for examination.
3.	Claims 1-18 are all the claims under examination.

Information Disclosure Statement
4.	The IDS of 4/13/2020 has been considered and entered. The initialed and dated 1449 form is attached.

Objections
Specification
5.	The abstract of the disclosure is objected to because it specifically states the invention is “novel.” 
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Correction is required.  See MPEP § 608.01(b).

6.	The disclosure is objected to because of the following informalities: 
The use of the term, e.g., Triton, Tris, Alexa, Octet, SoftMax Pro, Intellicyt, Eppendorf Tubes, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) Claim 13 is indefinite for reciting “capable of inducing cell death” because the phrase implies that some undefined structure or condition is what predicates whether induction of cell death does or does not occur. Capacity and capability suggest that the induction of cell death or cell death itself may sometimes occur but not always, and what determines the degree or amount of those events is not definite by the use of the term “capable”.

	
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
8.	Claims 1-3 and 8-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 1 is drawn to the universe of antibodies and fragments thereof, e,g,, a single CDR domain, a single VH or a single VL domain and fragments thereof, that both bind the genus of PTGFRN proteins and are internalized. The claim is drawn to a functionalized antibody with no structural definition.
	Claim 2 is drawn to the universe of antibodies and fragments thereof, e.g., a single CDR domain, a single VH or a single VL domain and fragments thereof, that bind the same epitope on the genus of PTGFRN proteins as for any one or the combination of all the antibodies under elements (a)-(w) in the claim. The claim is drawn to a cross-epitope reactive antibody with no structural definition and where the antibody is able to bind to the same epitope for any combination or all of the antibodies of elements (a)-(w) which bind the genus of PTGFRN.
	Claim 3 is drawn to the universe of antibodies and fragments thereof, e.g., a single CDR domain, a single VH or a single VL domain and fragments thereof (see Claim 18 for the single domain antibody), that have both specific binding for the genus of all PTGFRN proteins and to competitively inhibit any one or the combination of all of the anti- PTGFRN antibodies of Claim 3 (a)-(w).
	Disclosure in the Specification
	Study of the Examples 1-20 in the specification and the figures/drawings does not reveal anything less than an antibody having a full VHCDR1-3 and VLCDR1-3 pairing. There is literal support for the abbreviated antibody fragments but none of which are shown to possess any of the functional characteristics required of the claims to support any one of the generic antibodies of the generic claims.
	Field of art for single domain antibodies characterized by function (generic Claims 1-4(x))
The current field of art for single domain antibodies (VH dAb or VL dAb) which is instantly claimed) recognizes the potential for these structures in numerous applications as well as the unpredictability of their binding absent some engineering of residues to maintain specificity or stability. See for example, Krah et al. (Immunopharmacology and Immunotoxicology, 38:1, 21-28 (2016)): 
“In contrast to the naturally evolved equivalent in camelids and sharks, early studies
revealed that single human VH domains are prone to aggregation and exhibit poor solubility, which is caused by solvent exposure of hydrophobic patches in the absence of an interacting VL domain. The unfavorable properties were tackled in a variety of
mutational approaches and initial attempts aimed at the transfer of VHH key elements that attributed aggregation resistance and good solubility to camelid VHHs.”

“Nowadays, convenient generation of human dAbs with desired properties and specificities has been achieved using molecular evolution approaches (e.g. phage display) and repertoires of naive or synthetic human VH or VL dAbs. However, most of the human dAb affinity reagents have been isolated from synthetic libraries that are
usually constructed with engineered single scaffolds and CDR-based diversities.”

Kim et al. (Biochimica et Biophysica Acta 1844 (2014) 1983–2001): 

“Aggregation and denaturation is a concern in the manufacturability and efficacy of human diagnostic and therapeutic antibodies, as antibody aggregation has been implicated in reduced in vivo efficacy and increased immunogenicity [30–33]. Therapeutic antibodies must possess the ability to withstand physical and chemical stresses, and mechanical agitations, such as high protein concentrations, elevated temperature, extreme pH and ionic strength, freeze drying/filtration/centrifugation,
and exposure to detergents, organic solvents and proteases [34].”
“The physical stability of an antibody encompasses both colloidal [35,36] and conformational (thermodynamic) stabilities, which governs an antibody's resistance to aggregation and unfolding. Inter- and intramolecular forces determine a protein's propensity to aggregate — a complex process where proteins form non-native, but energetically favorable states [37]. This process can occur through multiple pathways
depending on the proteins' biophysical properties.”
Applicants have not reduced to practice a reasonable number of antibody fragments comprising less than the full complement of VH/VL CDR1-3 in association as a pairing much less the existence of even one example of a sdAb, and which possess the functional attributes ascribed to those antibodies for each of generic Claims 1-3.
Field of art for antibody fragments (Claims 1-3) and variants occurring in the CDR domains characterized by function alone
The interpretation of the claims encompasses a genus of antibody fragments and variants beyond those taught in the specification. Because applicant seeks patent protection for all such anti-PTGFRN antibodies, this genus must be adequately described. A description adequate to satisfy 35 U.S.C. § 112(a) must clearly allow persons of ordinary skill in the art to recognize that the inventor invented what is claimed (Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc) (citation omitted, alteration in original). The purpose of the written description requirement is to “ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent’s specification” (In re Katz Interactive Call Processing Patent Litig. 639 F.3d 1303, 1319 (Fed. Cir 2011). 
By the time the filing date of the invention, it was well-established in the art that the formation of an intact antigen-binding surface on an antibody required the association of the complete heavy and light chain variable regions, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope (Almagro & Franssen, Frontiers in Bioscience, 13:1619-33 (2008) (PTO-892) (see Section 3 “Antibody Structure and the Antigen Binding Site” and Figure 1). While this overall architecture is shared among antibodies from a wide variety of sources (human, rat, mouse, rabbit), the structure each antibody uses to bind its particular epitope on an antigen is structurally distinct and is formed by a recombination event that results in high variability at the amino acid sequence level, even when the same antigen is bound (Edwards et al., J Mol Biol 334:103-118 (2003) (PTO-892); see also Marchalonis et al., Dev & Comp Immunol. 30:223-247 (2006) (PTO-892), summarized in Abstract and Conclusion.
	Methods of preparing antibodies from a variety of species to a protein or peptide of interest were well-established in the art at the time the invention was made. But application of those methods to any given antibody was still a matter of trial-and-error testing, and the skilled person could not automatically predict which residues in the CDRs would be tolerant of mutations, or which amino acid substitutions would maintain antigen binding. Overall, at the time the invention was made, the level of skill for preparing antibodies and then selecting those antibodies with desired functional properties was high. For example, it is generally the case that absent the fundamental structure provided for by all six CDRs of a parental antibody in the context of appropriate VH and VL framework sequences, a person of ordinary skill cannot visualize or otherwise predict, what an antibody with a particular set of functional properties would look like structurally. 
Moreover, persons of ordinary skill in the art have long since acknowledged that even minor changes in the amino acid sequences of the VH and VL, particularly in the CDRs, may dramatically affect antigen-binding function. Moreover, persons of ordinary skill in the art have long since acknowledged that even minor changes in the amino acid sequences of the VH and VL, particularly in the CDRs, may dramatically affect antigen-binding function. Lippow, for example, teaches that a single point mutation in the CDR of a parent antibody led to as much as an eightfold improvement in binding affinity in the resulting mutant (p. 1172, left col., lines 7-8 from end of first full paragraph and Table 1a) (Lippow et al., “Computational design of antibody-affinity improvement beyond in vivo maturation,” Nature Biotechnology, 25(10):1171-1176 (2007) (PTO-892).
Sulea teaches that individual point mutations gave an improvement of one order of magnitude in binding affinity, which in turn, generated a 6-fold enhancement of efficacy at the cellular level (Abstract) (Sulea et al., “Application of Assisted Design of Antibody and Protein Therapeutics (ADAPT) improves efficacy of a Clostridium difficile toxin A single-domain antibody," Scientific Reports, 8(260):1-11 (2018) (PTO-892). Hasegawa et al. reports that a single amino acid substitution in the variable region was sufficient to alter the efficiency of biosynthesis and the variant antibody acquired stronger binding affinity to its antigen than the parent (Hasegawa et al., “Single amino acid substitution in LC-CDR1 induces Russell body phenotype that attenuates cellular protein synthesis through elF2a phosphorylation and thereby downregulates IgG secretion despite operational secretory pathway traffic,” MABS, VOL. 9, NO. 5, pp. 854-873 (2017) (PTO-892)). Altshuler teaches that generally, “CDR mutations should not involve residues that can play structural functions (form parts of the domain ‘internal core’, internal salt bridges, hydrogen bonds, etc.).” “Usually these are conservative residues, and any substitution of these residues causes decrease[s] in affinity” (Altshuler et al., “Generation of Recombinant Antibodies and Means for Increasing Their Affinity,” Biochemistry (Moscow), 75(13):1584-1605 (2010) at p. 1600, col. 1, para. 2, lines 1-5 (PTO-892). Accordingly, a person of ordinary skill in the art would have recognized that it was highly unpredictable that any of the CDRs or FRs could be modified to create an unlimited change in amino acids for both the CDRs and FRs of the claimed antibodies, without increasing, eliminating, or in some way altering antigen binding.
	Has Applicant provided a common structure sufficient to visualize the genus?
Applicant has not provided a common structure sufficient to visualize the genus of all possible functional antibody fragments, single domain structures and sequence variants. One of ordinary skill in the art would not have known which residues could have been replaced/substituted/deleted while still maintaining PTGFRN selectivity and competitive binding, which could be conservatively substituted anywhere within any one CDR much less which could not be changed at all.
While the prior art contains disclosure as to the structural features of several anti- PTGFRN antibodies (see below 102 rejection of Claim 1), it is unclear what structural features these antibodies need to share in order to maintain binding specificity towards one or more of the same epitope and which is competitive with any one or combination of antibodies for binding to the genus of PTGFRN proteins as instantly claimed. Even in 2021, several years after the effective filing date of the claimed invention, antibodies are still not understood well enough to allow researchers to predict with certainty what modifications can be made to a primary antibody sequence such that binding is maintained. “[T]he major test of understanding is whether the changes associated with antibody maturation can be predicted with any reasonable accuracy, and whether there is sufficient information for developing therapeutic antibodies,” Vajda et al., “Progress toward improved understanding of antibody maturation,” Current Opinion in Structural Biology, 67 pp. 226-231 (2021 (PTO 892)) at p. 226, col. 2, lines 20-24.
As recently as 2020, researches were still speculating as to how to reliably identify further putative binders from antibody sequence data, see, e.g., Marks et al., “How repertoire data are changing antibody science,” J. Biol. Chem. 295(29) 9823-9837 (2020 (PTO 892)), acknowledging that “there is a vast amount of the antibody sequence space that remains unknown,” p. 9831, col. 2, para. 2.
Even though the protein sequence of human and murine PTGFRN (see Claims 14-15) was known in the art, this would not have translated into knowledge of the genus of antibodies that could possibly engage it. Computational and machine learning approaches for sequence-based prediction of paratope-epitope interactions are accumulating, but “it remains unclear whether antibody-antigen binding is predictable” (Akbar et al., Cell Reports 34, 108856, Mar. 16, 2021 at p. 2, col. 2, para. 2 (PTO 892)). The current state of the art continues to work toward finding an effective and efficient prediction tool for reliably assigning antibody structure based on known target epitopes. See e.g., Lo et al., “Conformational epitope matching and prediction based on protein surface spiral features,” BMC Genomics volume 22, Article number: 116 (2021 (PTO 892)) (disclosing new algorithms that calculate physicochemical properties, such as polarity, charge or the secondary structure of residues within the targeted protein sequences, and then applying quantitative matrix analyses or machine-learning algorithms to predict linear and conformational epitopes).
It is asserted that neither the specification nor the state of art at the time of filing disclosed structural features common to the members of the genus of antibody fragments and variant structures for reliably assigning different antibody structures for Claim 1 or based on sequence data for the clones in elements (a)-(w) (Claims 2 and 3), which would support the premise that the inventors possessed the full scope of the claimed invention.

	
Written Description
9.	Claims 3-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claims 3 and 8-18 are drawn to a genus of antibodies undefined by their VH/VL CDR1-3 structures.
	Claim 4 is drawn to the inventive antibody of Claim 3, is defined by the VH/VL CDR structures in Claim 4, and by the genus of variant CDR1-3 structures as in Claim 4(x).
	Claims 5-7 are drawn to the inventive antibody of Claim 3, and are defined by polypeptides comprising VH/VL domains but having a percent variation that is not defined by its occurrence in a framework, CDR or combination thereof.
All of the antibodies of Claims 3-18 are required to bind the genus of PTGFRN proteins and to competitively inhibit any one and/or all of the anti- PTGFRN antibodies of generic Claim 3 (a)-(w). 
	Disclosure in the Specification
	Examples 1-12 describe the characterization of the anti- human PTGFRN 33B7 antibody.
	Examples 13-20 describe the characterization of the anti-human PTGFRN antibody clones: 4F4, 1B4, 3E10, 6F6, 9B11, 10D9, 2B12, 7C8, 9A9, 1E2, and 10E6 with sequence structure shown in Tables 3-5 and which correspond to the VH/VL domain pairs in elements (a)-(4) of Claim 3. 
	As regards any competitive assay binding with any data is that in Table 2 showing a breakout of 1000 original clones initially selected by internalization and cell binding but here selected for in competing with the benchmark standard 33B7 clone:

    PNG
    media_image1.png
    591
    639
    media_image1.png
    Greyscale

	Accordingly, these data do not reveal nor do they allow the ordinary artisan to extrapolate what the genus of antibodies are that possess the ability to both bind any PTGFRN protein and competitively inhibit any one or the combination of all of the claimed antibody species of Claim 3.
	What does the art teach about competitive binding for antibodies?
While one may be able to assay whether an antibody “competes” with the recited monoclonal antibody, it is apparent that the degree to which an antibody competes with another antibody is a relative or subjective expression, and the requisite degree to which the claimed antibody competes with a monoclonal antibodies cannot be ascertained from the disclosure.
Contrary to the assertion in the specification that such a binding assay determines whether two antibodies bind to the same antigenic determinant (i.e., epitope), competing antibodies do not necessarily bind the same epitopes.  For example, “competing” antibodies may bind spatially overlapping but discrete epitopes.  Simply because two antibodies cannot simultaneously occupy the same space, such an antibody, once bound to the antigen, sterically hinders or blocks binding of another such antibody.  As another example, a “competing” antibody might not necessarily bind to the same epitope of an antigen as another antibody, if one of the antibodies induces conformational shifts in the three-dimensional structure of the antigen upon binding, which prevents binding of the other antibody to the antigen because the epitope to which it would otherwise bind is unrecognizable as a consequence of the structural change.  
In addition, it is recognized that the degree of binding of an antibody, which is observed in the exemplified competitive binding assay, will depend upon the concentration of the detectably labeled antibody and the unlabeled competing antibody.  Typically, the higher the concentration of the unlabeled competitor, the lower the percentage of binding of the labeled antibody.  So, at high concentrations, any antibody might be deemed capable of “competing” for binding to an antigen with any other antibody, regardless of whether or not the different antibodies bind to the same, or even overlapping epitopes. 
George et al. (Circulation. 1998; 97: 900-906) , for example, describes different antibodies, which do not bind to the same epitope of an antigen, but are nevertheless capable of competing with one another for binding to the antigen; see entire document (e.g., page 903, paragraph bridging columns 1 and 2).  More particularly, George et al. describes three antibodies, which bind decidedly different, non-cross-reactive epitopes on 2GPI; yet, George et al. teaches each is able to “compete” by a measurable extent with any of the others for binding to the antigen (page 903, paragraph bridging columns 1 and 2).  For example, George et al. teaches monoclonal antibody ILA-4 competed with itself for binding to the antigen (% inhibition = 90 ± 11%), but George et al. discloses, despite its binding a non-overlapping epitope, monoclonal antibody ILA-1 also “competed”, albeit with monoclonal antibody ILA-4 for binding to the antigen (% inhibition = 9 ± 4%).  
Accordingly, George et al. illustrates the capricious and arbitrary nature of determinations that different antibodies bind to the same or different epitopes, which are based upon the results of competitive binding assays, such as the assay exemplified in the specification.  
The breadth and scope of the claimed genus of antibodies exceeds the disclosure in the specification and what is known in the art about competitive binding for antibodies in general. Claims 4(a)-(w) and 5-7 are not applicable under the grounds for rejection where the antibodies of those claims meet the structure/function correlation as required for the claimed antibody of the generic invention for Claim 3.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by JOUBERT et al (US 10307488/ US 20160151515 (PTO 892 form of 3/18/2022)).
JOUBERT teaches an isolated antibody or an antigen binding fragment thereof that specifically binds to Prostaglandin F2 Receptor Inhibitor (PTGFRN) (para [0107]; "In a particular embodiment of the invention, the antibody or antibody fragment is directed against...PTGFRN) and is internalized (para [0108]; "After binding to its target antigen, the antibody is internalized in the cell by receptor-mediated endocytosis").

Conclusion
11.	No claims are allowed.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643